DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over  CN104614828 patent publication (applicant cited, the ‘828 publication).
Regarding claims 1, 2, 9, the ‘828 publication discloses an optical fibre unit (bird-pecking-proof optical cable) comprising: one or more optical fibres (1 in all figures); an outer jacket (anti-pecking layer 6) surrounding the one or more optical fibres, made of a fibre reinforced polymer comprising inorganic fibres (ultra-fine steel fiber, glass fiber and silica fiber, ¶[0092]) embedded in a polymer matrix (the fibers are 40-60 parts by weight in a composite including polyethylene, epoxy resin, adhesive, etc., ¶[0092]), the inorganic fibres having a median length (d50) comprised between 50 and 250 µm (the ultra-fine steel fiber has a diameter of 10-80 um and a length/diameter ratio of 5-10, the glass fiber has a length of 0.05-0.2mm, and the silica fiber had a length of 0.03 - 0.3mm); and a skin layer (outer sheath, ¶[0093]) surrounding the outer jacket and in direct contact thereto, having a thickness comprised between 0.05 mm and 0.5 mm and being free from fibres (the outer sheath may be made from nylon 12 with a thickness of 0.4-0.8mm, ¶[0093]).
The ‘828 publication does not direction disclose the weight % of the inorganic fibres (ultra-fine steel fiber, glass fiber and silica fiber, ¶[0092]) embedded in a polymer matrix to be in an amount comprised between 5 and 25 wt% with respect to the weight of the fibre reinforced polymer.  The fibers are 40-60 parts by weight of the total composition, ¶[0092], which is calculated to be as low as 18.3% by weight of the overall composite making up the anti-pecking layer 6.  Similarly, the disclosed outer sheath has an overlapping or close range with that in the claimed invention.  Since the thickness and weight of the cable is a result-effective variable for an optical fiber cable designed to prevent birds from pecking it, i.e., an aerially suspended cable, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select the appropriate ranges of the weight and thickness associated with the optical fiber cable by routine experimentation, in order to balance the protective intention of the cable with the cost of manufacturing and weight of using the cable.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, 4, the ‘828 publication discloses using ultra-fine steel fiber with a diameter of 10 to 80 um and a length/diameter ratio of 5 to 10 and a length of 0.05 to 0.2mm, which overlaps the claimed ranges of the diameter and length of the fiber in the claimed invention.  
Regarding claim 5, the ‘828 publication further discloses the inorganic fibres comprise glass fibres (ultra-fine steel fiber, glass fiber and silica fiber, ¶[0092]).
Regarding claim 6, the ‘828 publication further discloses the outer jacket polymer matrix is made of a material selected from polyethylene, polyamide or polyester (medium-density polyethylene or low-density polyethylene or high-density polyethylene, ¶[0092]).
Regarding claim 7, the ‘828 publication further discloses the outer jacket has a thickness comprised between 0.3 mm and 3 mm, with the outer jacket being thicker than the skin layer (the anti-pecking layer with a thickness of 1.0-3.0mm, ¶[0092] and the nylon 12 has a thickness of 0.4-0.8mm, ¶[0093] ).
Regarding claim 10, the ‘828 publication further discloses the skin layer is made of a material selected from polyethylene, polyamide or polyester (nylon 12, ¶[0093]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘828 publication as applied to claim 1 above, and further in view of JP04186206A patent publication.  The ‘828 publication discloses the optical cable having the skin layer (outer sheath, ¶[0093]) surrounding the outer jacket and in direct contact thereto, but not the skin layer having a surface roughness which is lower than a surface roughness of the outer jacket.  The ‘206 publication discloses an optical fiber cable having a rough outer surface, so that the friction force between the surface and the compressed air for force feed is large, so the cable runs fast together with the compressed air.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention in the ‘828 publication, by roughen the outer surface, i.e., the skin layer of the cable, so that it is more suitable for installation into a duct by pneumatic force feed. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘828 publication as applied to claim 1 above, and further in view of U.S. Patent 4,684,214 to Goldmann et al.  The ‘828 publication disclose an optical cable but not a friction reduction additive to the skin layer.  Goldmann teaches a cable having an outside jacket with the improvement comprising layer means providing a reduction of friction for the outside jacket wherein the layer means consist of a layer of wax (WS) having a good adhesion to the outside jacket, wherein the wax layer includes additives in the form of silicone which serve for the reduction of friction.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention disclosed in the ‘828 publication by using the outer layer with silicone additive to reduce the coefficient of friction as suggested by Goldmann.  The reason is to allow for ease of installation of the cable inside a pipe or conduit.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6035087 discloses a cable with fiber reinforced plastic (FRP) or continuous reinforcing fibers such as glass fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874